UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-10495 Fort Pitt Capital Funds (Exact name of registrant as specified in charter) 680 Andersen Drive, Foster Plaza Ten, Pittsburgh, Pennsylvania 15220 (Address of principal executive offices) (Zip code) Douglas W. Kreps, 680 Andersen Drive, Foster Plaza Ten, Pittsburgh, Pennsylvania 15220 (Name and address of agent for service) 866-688-8775 Registrant's telephone number, including area code Date of fiscal year end: October 31, 2011 Date of reporting period:April 30, 2011 Item 1. Reports to Stockholders. SEMI-ANNUAL REPORT April 30, 2011 FORT PITT CAPITAL TOTAL RETURN FUND c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI53201-0701 1-866-688-8775 Fort Pitt Capital Total Return Fund Dear Fellow Shareholder, As of April 30, 2011, the Net Asset Value (NAV) of the Fort Pitt Capital Total Return Fund was $15.17 per share. Total return (including a $0.1387 per share dividend) for the six months ended April 30, 2011 was 16.25 percent. This compares with a total return of 17.09 percent for the unmanaged Wilshire 5000 Index for the same period. The Fund’s one-year return was 17.14 percent compared to 18.39 percent for the Wilshire 5000 Index.Annualized total return for the three years ended April 30, 2011 was 2.57 percent, compared to 3.17 percent for the Wilshire 5000. Over the five year period ended April 30, 2011, the Fund’s annualized total return was 1.07 percent, while the Wilshire 5000 Index’s annualized return was 3.68 percent. Since inception on December 31, 2001, the Fund has produced a total return of 6.67 percent annualized (82.59 percent cumulative), compared to 5.12 percent annualized (59.36 percent cumulative) for the Wilshire 5000. The total annual gross operating expense ratio for the fund is 2.22%. Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-866-688-8775. The Fund imposes a 2.00% redemption fee on shares held for one hundred and eighty days or less. Performance data quoted does not reflect the redemption fee. If reflected, total returns would be reduced. Performance figures reflect fee waivers in effect. In the absence of waivers, total returns would be lower. This semi-annual report reprises several themes from six months ago. The economic recovery remains halting and bifurcated, with economic actors closest to the Fed and Treasury generally doing better than those at a distance. New York City and environs and Washington, DC are far outperforming Miami and Las Vegas, for example. The Federal Reserve’s ongoing inflationary efforts, currently exemplified by $600 billion of Treasury bond purchases, have succeeded in pushing up domestic stock prices and commodity costs worldwide, with little net benefit to 15 million unemployed Americans. This is because much of the newly-created monetary fuel has either flowed overseas or remains locked in the vaults of the commercial banks. Domestic bank loan balances are approximately 10% smaller today than 3 years ago. In general, consumers and small businesses continue to eschew debt, while politicians continue to rack it up in an effort to keep the economy afloat. Generalized inflation is simply not happening because home prices refuse to cooperate. After showing signs of life in late 2009 as a result of aggressive Federal and state tax credits, U.S. home prices resumed their downtrend last fall. Our guess is this downtrend will continue until the market for private mortgage credit revives. This may take a while, as 95% of all new mortgages created over the past year were guaranteed by the Federal government. Without these ongoing subsidies, private mortgage investors estimate that mortgage rates would need to be nearly double current levels in order to attract private capital. There are currently 14 million “underwater” mortgages in the U.S. If home prices don’t stabilize soon, losses attached to these mortgages totaling as much as $1 trillion could be on the way to a bank near you. We continue to pay for the financial mistakes of the past, and will do so until real estate prices reach equilibrium. Given these conditions, is it any wonder bankers are reluctant to lend the largess provided by the Fed? Fort Pitt Capital Total Return Fund Meanwhile, large multinational corporations continue to crank out profits. The first quarter of 2011 sported the eighth consecutive sequential increase in earnings for the S&P 500. Our concerns about a hit to earnings from rising raw material costs have yet to flower into a full-blown margin squeeze, but there are signs that higher oil, cotton, copper and other commodity costs are beginning to bite. Corporations have generally been able to counter these increases with smaller package sizes, fuel surcharges and internal efficiencies. Thus we’re maintaining our $92 earnings estimate for the S&P 500 for calendar 2011. This is slightly less than consensus, but we’d rather err on the low side than overpay for a flagging profit stream right at the peak of the cycle. We estimate fair value for the S&P 500 to be in the 1350 to 1400 range. We said in our last letter that the final chapter of the deflation/inflation story has yet to be written, and not much has changed since. The Federal Reserve continues to battle the deflationary forces grinding away at the U.S. economy, with only limited success thus far. Therefore our bias remains towards investments providing high current income and steady cash flow at reasonable prices. We thank you for your continued support of our Fund. Sincerely, Charles A. Smith Portfolio Manager Mutual Fund investing involves risk; principal loss is possible.The Fund may also invest in fixed income securities.Investments in debt securities typically decrease in value when interest rates rise.The risk is usually greater for longer-term debt securities. The opinions expressed are those of Charles A. Smith through the end of the period for this report, are subject to change, and are not intended to be a forecast of future events, a guarantee of future results, nor investment advice. The Wilshire 5000 Index is a capitalization weighted index of all U.S. headquartered companies which provides the broadest measure of U.S. stock market performance.The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general.It is not possible to invest directly in an index. “Cash flow” is the amount of cash generated and used by a company over a given period of time. Earnings Growth is not a measure of the fund’s future performance. 3 Fort Pitt Capital Total Return Fund SECTOR ALLOCATION OF PORTFOLIO INVESTMENTS April 30, 2011 (Unaudited) EXPENSE EXAMPLE April 30, 2011 (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs and redemption fees; and (2) ongoing costs, including management fees; distribution and/or service fees; and other Fund expenses. The Example below is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (November 1, 2010 – April 30, 2011). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent.Additionally, you will be charged a 2% redemption fee on the redemption or exchange of Fund shares held for 180 days or less.IRA accounts will be charged a $15.00 annual maintenance fee.To the extent the Fund invests in shares of other investment funds as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying investment funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying investment funds are expected to vary.These expenses are not included in the example below.The example below includes, but is not limited to, management fees, shareholder servicing fees, fund accounting, custody and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses, interest expense and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your 4 Fort Pitt Capital Total Return Fund EXPENSE EXAMPLE (Continued) April 30, 2011 (Unaudited) account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During Period* 11/1/10 4/30/11 11/1/10 – 4/30/11 Actual $ $ $ Hypothetical (5% return before expenses) * Expenses are equal to the annualized expense ratio of 1.24%, multiplied by the average account value over the period, multiplied by 181/365. 5 Fort Pitt Capital Total Return Fund SCHEDULE OF INVESTMENTS April 30, 2011 (Unaudited) COMMON STOCKS – 85.1% Shares Value Apparel Manufacturing – 3.0% VF Corporation $ Beverage and Tobacco Product Manufacturing – 3.5% Loews Corporation Broadcasting (except Internet) – 4.2% Comcast Corporation – Class A Chemical Manufacturing – 7.1% Allergan, Inc. Amgen, Inc. (a) Pfizer, Inc. Computer and Electronic Product Manufacturing – 9.1% Cynosure, Inc. (a) Dell, Inc. (a) SanDisk Corporation (a) Spectrum Control, Inc. (a) Texas Instruments, Inc. Credit Intermediation and Related Activities – 6.2% Bank Of New York Mellon Corporation FNB Corporation PNC Financial Services Group, Inc. Insurance Carriers and Related Activities – 5.3% Arthur J. Gallagher & Company Erie Indemnity Company – Class A Machinery Manufacturing – 5.6% General Electric Company Joy Global, Inc. Miscellaneous Manufacturing – 2.5% Medtronic, Inc. Oil and Gas Extraction – 1.6% El Paso Corporation The accompanying notes are an integral part of these financial statements. 6 Fort Pitt Capital Total Return Fund SCHEDULE OF INVESTMENTS (Continued) April 30, 2011 (Unaudited) COMMON STOCKS – 85.1% (Continued) Shares Value Paper Manufacturing – 1.9% Kimberly-Clark Corp. $ Petroleum and Coal Products Manufacturing – 0.8% BP PLC – ADR Primary Metal Manufacturing – 1.7% Alcoa, Inc. Matthews International Corporation – Class A Publishing Industries (except Internet) – 7.5% CA, Inc. Microsoft Corporation Opnet Technologies, Inc. Securities, Commodity Contracts, and Other Financial Investments and Related Activities – 2.0% The Charles Schwab Corporation Support Activities for Mining – 1.0% Hercules Offshore, Inc. (a) Telecommunications – 12.4% AT&T, Inc. Consolidated Communications Holdings, Inc. Telefonos de Mexico SAB de CV – ADR Verizon Communications, Inc. Windstream Corporation Transportation Equipment Manufacturing – 7.1% The Boeing Company Honeywell International, Inc. Utilities – 2.6% FirstEnergy Corp. TOTAL COMMON STOCKS (Cost $25,168,639) The accompanying notes are an integral part of these financial statements. 7 Fort Pitt Capital Total Return Fund SCHEDULE OF INVESTMENTS (Continued) April 30, 2011 (Unaudited) EXCHANGE TRADED FUNDS – 4.1% Shares Value Funds, Trusts, and Other Financial Vehicles – 4.1% iShares iBoxx Investment Grade Corporate Bond Fund $ iShares MSCI Japan Index Fund TOTAL EXCHANGE TRADED FUNDS (Cost $1,542,549) SHORT-TERM INVESTMENTS – 10.8% Money Market Funds – 1.5% AIM STIC – Liquid Assets Portfolio 0.136% (b) Principal Amount U.S. Treasury Bills – 9.3% United States Treasury Bill, 9/29/2011 0.063% (c) $ TOTAL SHORT-TERM INVESTMENTS (Cost $4,047,320) Total Investments (Cost $30,758,508) – 100.0% Other Assets in Excess of Liabilities – 0.0% TOTAL NET ASSETS – 100.0% $ Percentages are stated as a percent of net assets. ADR American Depository Receipt (a)Non-income producing security. (b)Variable rate security. The rated listed is as of April 30, 2011. (c)Rate shown is the effective yield based on the purchase price.The calculation assumes that the security is held to maturity. The accompanying notes are an integral part of these financial statements. 8 Fort Pitt Capital Total Return Fund STATEMENT OF ASSETS AND LIABILITIES April 30, 2011(Unaudited) ASSETS Investments, at market value (cost $30,758,508) $ Receivable for Fund shares sold Dividends and interest receivable Prepaid expenses Total assets LIABILITIES Payable to Investment Advisor Payable for Fund shares redeemed Payable to Chief Compliance Officer Accrued expenses Total liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid in capital $ Undistributed net investment income Accumulated undistributed net realized loss on investments ) Net unrealized appreciation on investments Total net assets $ Shares outstanding (unlimited number of shares authorized, par value $0.01) Net Asset Value, Redemption Price and Offering Price Per Share $ The accompanying notes are an integral part of these financial statements. 9 Fort Pitt Capital Total Return Fund STATEMENT OF OPERATIONS For the six months ended April 30, 2011 (Unaudited) INVESTMENT INCOME Income Dividends* $ Interest Total investment income Expenses Advisory fees (See Note 4) Trustee & Officer fees Transfer agent fees and expenses Legal fees Administration fees Fund accounting fees Registration fees Insurance fees Audit fees Shareholder reporting Custody fees Other Total expenses before waiver and reimbursement of expense Less: waiver of expenses and reimbursement from Advisor ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain on investments Change in unrealized appreciation on investments Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ *Net of foreign taxes withheld of $200. The accompanying notes are an integral part of these financial statements. 10 Fort Pitt Capital Total Return Fund STATEMENTS OF CHANGES IN NET ASSETS For the Six Months Ended For the April 30, 2011 Year Ended (Unaudited) October 31, 2010 OPERATIONS Net investment income $ $ Net realized gain on investments Change in unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS Net investment income ) ) Total distributions ) ) CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Proceeds from shares issued in reinvestment of dividends Cost of shares redeemed* ) ) Net decrease in net assets resulting from capital share transactions ) ) Total increase in net assets NET ASSETS Beginning of period End of period $ $ Undistributed net investment income $ $ CHANGES IN SHARES OUTSTANDING Shares sold Shares issued in reinvestment of dividends Shares redeemed ) ) Net decrease in Fund shares outstanding ) ) Shares outstanding, beginning of period Shares outstanding, end of period *Net of redemption fees of $253 and $1,745, respectively. The accompanying notes are an integral part of these financial statements. 11 Fort Pitt Capital Total Return Fund FINANCIAL HIGHLIGHTS For a Fund share outstanding throughout each period For the Six Months Ended April 30, 2011 For the Year Ended October 31, (Unaudited) Net asset value, beginning of period $ Income (loss) from investment operations: Net investment income Net realized and unrealized gain (loss) on investments ) Total from investment operations ) Less dividends and distributions: Dividends from net investment income ) Distributions from net realized gains — — — ) ) ) Total dividends and distributions ) Redemption fees: # Net asset value, end of period $ Total return1 %2 % % %) % % Supplemental data and ratios: Net assets, end of period $ Ratio of net expenses to average net assets: Before expense reimbursement and waivers %3 % After expense reimbursement and waivers %3 % Ratio of net investment income to average net assets: Before expense reimbursement and waivers %3 % After expense reimbursement and waivers %3 % Portfolio turnover rate 0
